Citation Nr: 0730517	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Newark, New Jersey.  In June 2007, the veteran testified at a 
Board hearing at the RO.  A transcript of that hearing has 
been incorporated into the claims file.

In a December 2005 statement, the veteran raised an informal 
claim for a total disability rating based on individual 
unemployability (TDIU) when he disagreed with the 40 percent 
rating assigned for his service-connected back disability and 
stated that he was unable to work.  The Board notes that once 
a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12- 2001 (July 6, 2001).  Thus, as this issue 
has not been adjudicated by the RO, it is not in appellate 
status at this time and is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected degenerative joint disease 
and degenerative disc disease is not productive of severe 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months nor is it productive of 
unfavorable ankylosis.




CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in August 2005, which was prior to 
the October 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2005 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that this letter explicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1).  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the veteran was provided with 
the disability rating and effective date elements in a letter 
dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that he identify all pertinent evidence and 
affording him a VA examination during the pendency of this 
appeal.  He was also provided with the opportunity to attend 
and did so attend a Board hearing in June 2007.  In regard to 
pertinent evidence, the appellant stated in writing in March 
2006 that he had no additional evidence to submit and 
requested that his claim be decided as soon as possible.  He 
similarly testified before the Board in June 2007 that he had 
given VA all the evidence in his possession.   The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Facts

In an April 2001 rating decision, the RO granted service 
connection for degenerative disc and joint disease of the 
lumbar spine and assigned the veteran a 20 percent 
evaluation, effective in April 1999.

In a subsequent rating decision in August 2004, the RO 
increased the evaluation for the veteran's degenerative 
disease and joint disease of the lumbar spine to 40 percent 
disabling, effective in August 2003.

In July 2005, the veteran filed a claim for an increased 
rating for "intervertebral disc syndrome".

A VA orthopedic examination was performed in August 2005.  
The veteran reported to the examiner a history of back pain 
for 50 years that was worsening.  He said he was not taking 
any medication for his back and last took medication, 
Naprosyn, six months earlier.  He said he retired from work 
in 1998, but also noted that he had worked for about three 
months earlier that year for Home Depot measuring floors for 
carpet installations.  He reported that he found the work to 
be "too intensive" and involved too much driving and made 
his back feel worse.  On a pain scale of 1 to 10, the veteran 
estimated his back pain at a level 4 or 5 most of the time.  
He added that at its peak, approximately 30 or 40 times a 
year, it reached up to an 8 or a 9, but improved after a half 
hour to hour.  The veteran described the pain as constant and 
in the center of his back.  He also described shooting pain 
from the center of his back down the posterior aspect of his 
legs into his knee, more on the right than left.  

On examination the veteran walked slowly with a cane.  The 
low back had tenderness in the entire lumbar spine, but 
especially in the sacrum down into the coccyx.  The 
sacroiliac joints were not very tender.  There was some 
tenderness in the left buttock, but none in the paravertebral 
muscles.  He had positive straight leg raising, bilaterally, 
at 60 degrees with a pulling and a pain in his low back.  
Bilateral patellar and Achilles' deep tendon reflexes were 
symmetric.  The veteran's back was always in pain and he 
stopped when the pain increased.  He was able to flex to 62 
degrees, extend to 18 degrees, right bend to 18 degrees and 
left bend to 24 degrees.  Right rotation was to 18 degrees 
and left rotation was to 21 degrees.  Repeated flexion and 
extension caused increasing pain that was 95 percent of what 
he felt, but he also felt slight weakness and fatigue.  He 
denied any incoordination or decreased range of motion.  X-
rays revealed no change since February 2001.  There was 
minimal degenerative joint disease and possible slight 
wedging of L1 anteriorly.  The examiner diagnosed the veteran 
as having sciatica and relayed the veteran's report that the 
pain was worsening.

On file is a record from the director of a state unemployment 
compensation insurance program finding the veteran eligible 
for unemployment benefits beginning in November 2005.  The 
director determined that the veteran had refused suitable 
work with good cause due to "new health concerns".

In April 2006, the RO received a private statement from 
Michael F. Lospinuso, MD., FACS, dated in July 2003.  In this 
2003 statement, Dr. Lospinuso said that the veteran had 
returned after a one-year absence and reported that his 
symptoms had not changed.  Dr. Lospinuso  went on to opine 
"that as of August 2000, [my] opinion is such that further 
diagnostic studies were warranted and most likely surgery 
will be warranted on the basis of [the veteran's] spinal 
condition."  

During a VA general examination in August 2006, the veteran 
said that he initially worked in construction after service, 
but worked in sales most of his life.  He said he retired in 
1998 because of back difficulty.

During a VA orthopedic examination in September 2006, the 
veteran testified that he experiences lower back, hip and leg 
pain that worsens with walking.  The pain was reported to 
radiate down both hips and legs when walking.  The veteran 
also reported pain when walking around the house.  He denied 
pain at rest and had no sensation changes.  He further denied 
experiencing pain at work because he sits when he does work.  
He did not report problems with repetitive use nor did he 
report any incapacitating episodes.  He told the examiner he 
had an epidural injection a few years earlier which did not 
help, and he said physical therapy did not help.  On 
examination the veteran was alert and not in any distress.  
Deep tendon reflexes were even at 2/4.  Muscle tone was 
normal.  Sensation was grossly intact to light touch.  Motor 
strength was 5/5 distal and proximate.  Straight leg raise 
test was negative.  There was no axial tenderness of the 
lumbosacral spine.  Range of motion was limited in all planes 
of motion.  The veteran was able to flex 45 degrees, extend 
15 degrees, side bend right and left 10 degrees on each side, 
and rotate 15 degrees on the right and 10 degrees on the 
left.  There were no complaints of pain in all ranges of 
motion and no axial tenderness.  There were also no 
deformities and cellulitis.  After repetitive motion there 
was no additional loss of joint function due to pain, 
fatigue, or lack of coordination.  The veteran was assessed 
as having lumbar spinal stenosis and lumbar degenerative disc 
disease.  X-rays revealed slight anterior wedging of the T12 
and L1 vertebral bodies that was unchanged compared to the 
prior examination.  

In June 2007, the veteran testified at a Travel Board hearing 
that he retired from full time work in 1998 due to his back.  
He said that he had been working as an exterminator at the 
time he retired.  He reported that he was presently working 
part-time, 15 to 20 hours a week, as an inspector for utility 
companies.  He explained that this was a temporary position 
and he had no idea how long it would last, maybe a year, 
maybe less.  He estimated experiencing between two to three 
"incapacitating episodes" a week that could last anywhere 
from an hour to all day.  He said that his doctors told him 
whenever he has such episodes he could either take bed rest 
or report to a hospital.  He admitted to experiencing 
numbness in his upper extremities, but denied bowel or 
bladder impairment due to the back.  Regarding the impact of 
his back disability on his job, the veteran said that his 
supervisor works with him and that he is able to leave if he 
has to.  He denied ever being told by a doctor that he has 
radiculopathy or sciatic pain.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, ratings are assigned as follows:

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71A, Diagnostic Code 5243 (2007).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under the criteria for intervertebral disc syndrome above, a 
higher rating, to 60 percent, is not warranted.  With respect 
to the August 2005 VA examination, the veteran reported 
shooting pain down his legs whenever he experiences a high 
pain level, which occurred approximately 30 to 40 times that 
year.  However, he also said that the pain subsides in a half 
hour to hour.  He did not report, nor is there any evidence 
to show, that he received treatment for any of these 
episodes, to include prescribed bed rest from a physician.  

Although the veteran reported during the September 2006 VA 
examination that he experiences low back pain with radiation 
down both legs when walking, he demonstrated normal 
neurologic and sensory findings during the examination and he 
did not report any incapacitating episodes.  Moreover, 
although the veteran testified that doctors told him he 
should either have bedrest or report to a hospital whenever 
he experiences an incapacitating episode, there are no 
medical records showing that a physician has prescribed 
bedrest to the veteran due to incapacitating episodes of 
intervertebral disc syndrome, let alone for six weeks during 
the prior year.  In fact, the veteran testified in June 2007 
that a doctor has never told him he had radiculopathy or 
sciatic pain.

For the foregoing reasons, evaluating the veteran's back 
disability under the criteria for intervertebral disk 
syndrome would not warrant a higher than 40 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

The only other diagnostic code reflecting a higher than 40 
percent rating under the pertinent criteria would be for 
unfavorable ankylosis of the thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Code 5237.  However, in the absence of 
evidence of ankylosis in this case, or pain on motion, 
weakened movement, excess fatigability or incoordination 
which approximates unfavorable ankylosis, consideration of 
this code is not warranted.

Furthermore, there is no showing that the veteran's back 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that the veteran's back disability markedly 
interferes (i.e., beyond that contemplated in the assigned 
evaluation) with employment.  In this regard, the veteran 
retired from full time employment in 1998.  With respect to 
his present part time and temporary employment, the veteran 
testified that this employment is not adversely affected by 
his back disability due to an accommodating boss and flexible 
hours.  Moreover, this disability has not been shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards. Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to remand the 
claim for a higher evaluation to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the evidence does not 
support an evaluation in excess of 40 percent for the 
veteran's service-connected degenerative joint disease and 
degenerative disc disease of the lumbar spine.  As there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence, the benefit-of-the-doubt 
rule is not for application and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 40 percent for degenerative joint 
and degenerative disc disease of the lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


